Case 3:21-cv-00825-L-MSB Document 1-3 Filed 04/28/21 PageID.9 Page 1 of 13




                 EXHIBIT B




                 NOTICE OF JOINT REMOVAL - EXHIBIT B - PAGE 007
Case 3:21-cv-00825-L-MSB Document 1-3 Filed 04/28/21 PageID.10 Page 2 of 13




 1   Joshua B. Swigart (SBN 225557)                Daniel G. Shay (SBN 250548)
     Josh@SwigartLawGroup.com                      DanielShay@TCPAFDCPA.com
 2                                                 LAW OFFICE OF DANIEL G. SHAY
     Juliana G. Blaha (SBN 331066)
 3   Julians@SwigartLawGroup.com                   2221 Camino del Rio S, Ste 308
     SWIGART LAW GROUP, APC                        San Diego, CA 92108
 4
     2221 Camino del Rio S, Ste 308                P: 619-222-7429
 5   San Diego, CA 92108                           F: 866-219-8344
 6   P: 866-219-3343                                           ELECTROHICALLV FILED
                                                                Superior Court of California,
                                                                   County of San Diego

 7 Attorneys for Plaintiff                                      0312612021 at 04:36 :22 PM
                                                                 Clerk of the Superior Court
                                                               By .llima Rhodes, Deputy Clerk
 8
 9                SUPERIOR COURT FOR THE STATE OF CALIFORNIA
10                                COUNTY OF SAN DIEGO
11
12   BROOKE PAULUS,                       )       CASE NO.   37-2021-00013537 · C L-MC-CTL

13                                        )
                    Plaintiff,            )       [LIMITED JURISDICTION]
14   vs.                                  )
15                                        )       COMPLAINT FOR DAMAGES FOR
                                          )       VIOLATIONS OF
16   EXPERIAN INFORMATION                 )
17   SOLUTIONS, INC. and MISSION          )       THE FAIR CREDIT REPORTING
     FEDERAL CREDIT UNION,                )       ACT,§ 1681 ET SEQ.
18                                        )
19                  Defendants.           )       THE CALIFORNIA CONSUMER
                                          )       CREDIT REPORTING AGENCIES
20                                        )       ACT, CAL. CIV. CODE§ 1785.1
21                                        )       ET SEQ.
                                          )
22                                        )       ROSENTHAL FAIR DEBT
23                                        )       COLLECTION PRACTICES ACT,
                                          )       CAL CIV. CODE§§ 1788-1788.32
24                                        )
25                                        )       NEGLIGENCE

26                                        )       JURY TRIAL DEMANDED
27                                        )
28

                                              1
     Complaint for Damages
                         NOTICE OF JOINT REMOVAL - EXHIBIT B - PAGE 008
Case 3:21-cv-00825-L-MSB Document 1-3 Filed 04/28/21 PageID.11 Page 3 of 13




 1                                         INTRODUCTION
 2   1.    The United States Congress has long been concerned with safeguarding
 3          consumers' personal information and privacy. Congress enacted the Fair Credit
 4          Reporting Act ("FCRA"), 15 U.S.C. § 1681 et seq, to protect consumers and
 5          regulate those that buy and sell consumer reports aka credit reports. The FCRA
 6          provides rules for consumer reporting agencies regarding their responsibilities
 7          concerning fairness, impartiality, and a respect for consumers' rights to privacy
 8          because consumer reporting agencies have assumed such a vital role in
 9          assembling and evaluating consumer credit and other information on consumers.
10          The FCRA also imposes duties and restrictions on those that access consumer
11          credit information to ensure they have a permissible purpose to do so.
12   2.    The California legislature found that the banking system is dependent upon fair
13          and accurate credit reporting.       As such, California enacted the California
14          Consumer Credit Reporting Agencies Act ("CCCRAA"), Cal. Civ. Code §
15          1785.1 et seq, to ensure accuracy of consumer credit reports. The CCCRAA
16          imposes duties on those that furnish information to credit reporting agencies.
17   3.    Brooke Paulus ("Plaintiff') brings this action for damages and any other available
18          legal or equitable remedies, resulting from the illegal actions of Experian
19          Information Solutions, Inc. and Mission Federal Credit Union (collectively
20          "Defendants") for failing to maintain and follow reasonable procedures to ensure
21          maximum possible accuracy of Plaintiffs consumer credit reports.
22   4.     Plaintiff alleges violations upon personal knowledge and experience. As to all
23          other matters, Plaintiff bases the allegations on information and belief, including
24          investigation conducted by Plaintiffs attorneys.
25   5.     While many violations are described below with specificity, this Complaint
26          alleges violations of the statutes cited in their entirety.
27   6.     Unless otherwise stated, all the conduct engaged in by Defendants occurred in
28          California.

     Complaint for Damages
                          NOTICE OF JOINT REMOVAL - EXHIBIT B - PAGE 009
Case 3:21-cv-00825-L-MSB Document 1-3 Filed 04/28/21 PageID.12 Page 4 of 13




 1   7.     The violations were knowing, willful, and intentional and Defendants did not ·
 2          maintain procedures reasonably adapted to avoid any such specific violations.
 3   8.     Unless otherwise indicated, the use of any Defendants' names in this Complaint
 4          includes all agents, employees, officers, members, directors, heirs, successors,
 5          assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
 6          Defendants.
 7                                   JURISDICTION AND VENUE
 8   9.     Jurisdiction of this court is proper for violations of the FCRA, 15 U.S.C. § 1681
 9          et seq pursuant to 15 U.S.C. § 1681p.
10   10.    Jurisdiction is proper pursuant to an agreement between the parties.
11   11.    Defendants are authorized to and regularly conducts business in the State of
12          California, and thus, personal jurisdiction is established.
13   12.    Venue is proper in San Diego because Plaintiff resides in San Diego County and
14          the illegal acts alleged herein occurred in San Diego County.
15                                    PARTIES & DEFINITIONS
16   13.    Plaintiff is, and at all times mentioned herein was, a natural person, individual
17          citizen and resident of the State of California, County of Riverside, in this judicial
18          district. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) and by Cal.
19          Civ. Code § 1785.3(b).
20   14.    Experian Information Solutions, Inc. ("Experian") is a "consumer reporting
21          agency" as defined in 15 U.S.C. § 1681a(t) of the FCRA, as it regularly engages
22          in the practice of assembling or evaluating consumer credit information or other
23          information on consumers for the purpose of furnishing consumer reports to third
24          parties, and which uses any means or facility of interstate commerce for the
25          purpose of preparing or furnishing consumer reports.
26   15.    Mission Federal Credit Union ("MFCU") is a "person" under Cal. Civ. Code §
27          1785.3(j).
28   ///

                                                   3
     Complaint for Damages
                         NOTICE OF JOINT REMOVAL - EXHIBIT B - PAGE 010
Case 3:21-cv-00825-L-MSB Document 1-3 Filed 04/28/21 PageID.13 Page 5 of 13




 1   16.    At all times relevant herein Defendants conducted business in the State of
 2         California, in the County of San Diego, within this judicial district.
 3   17.    The cause of action herein pertain to Plaintiffs "consumer reports", as defined
 4          by 15 U.S.C. § 1681a(d)(l) of the FCRA and by Cal. Civ. Code § 1785.3(d) of
 5         the CCCRA, m that inaccurate misrepresentations of Plaintiffs credit
 6          worthiness, credit standing, and credit capacity were made via written, oral, or
 7          other communication of ·information by a consumer credit reporting agency,
 8          which is used or is expected to be used, or collected in whole or in part, for the
 9          purpose of serving as a factor in establishing Plaintiffs eligibility for, among
10          other things, credit to be used primarily for personal, family, or household
11          purposes, and employment purposes.
12                             CCCRAA FACTUAL ALLEGATIONS
13   18.    Sometime prior to the filing of this action, Plaintiff incurred a debt to MFCU
14          under the account number beginning with 100009.
15   19.    On May 21, 2020, Plaintiff filed a Chapter Seven Bankruptcy in the Southern
16         District of California under case number 20-02570-MM7.
17   20.    On June 23, 2020, MFCU pulled Plaintiffs credit report. By pulling Plaintiffs
18         credit report, MFCU was constructively notified that Plaintiff has filed
19          bankruptcy.
20   21.    On August 19, 2020, the Bankruptcy Court granted a discharge of all of
21          Plaintiffs relevant debts.
22   22.    On or about January 4, 2021, Plaintiff checked Plaintiffs Experian credit report
23          and was surprised to see that MFCU was reporting a balance of $935.
24          Additionally, MFCU reported the account as "Account charged off," "$935
25          written off," and "$935 past due as of Dec 2020." MFCU should have reported a
26          "$0 balance" and reported the account as discharged in bankruptcy.
27   23.    By furnishing inaccurate information to the credit bureau(s), MFCU has
28          misrepresented the status of Plaintiffs financial obligations.

     Complaint for Damages
                         NOTICE OF JOINT REMOVAL - EXHIBIT B - PAGE 011
Case 3:21-cv-00825-L-MSB Document 1-3 Filed 04/28/21 PageID.14 Page 6 of 13




 1 24. MFCU �ew, or should have known, that the information furnished was
 2     inaccurate. By providing it, MFCU violated Cal. Civ. Code § l 785.25(a) that
 3     states;
 4                   "A person shall -not furnish information on a specific transaction or
 5                   experience to any consumer credit reporting agency if the person knows or
                     should know the information is incomplete or inaccurate."
 6
 7 25.      The inaccurate information furnished and reported by MFCU negatively reflects
 8          upon Plaintiff, Plaintiffs credit history, Plaintiffs financial responsibility, and
 9          Plaintiffs credit worthiness.
10 26. As a result of MFCU's improper conduct, Plaintiff has suffered damages due to
11     MFCU's misrepresentations.
12 27. Plaintiff has suffered actual damages in the form of worry, stress, lost time and
13          spent energy. Plaintiff should not have to deal with this situation at all.
14 28. MFCU either knowingly or recklessly violated the CCRAA. There 1s no
15     reasonable interpretation of the CCRAA which could consider MFCU's actions
16     lawful. In People v. Bell, 45 Cal. App. 4th 1030, the court defined willfully and
17          knowingly as requiring "only that the illegal act or omission occur
18          'intentionally,' without regard for the motive or ignorance of the act's prohibited
19          character."
20 29. In addition, through this conduct, MFCU violated Cal. Civ. Code § 1788.17,
21     which incorporates 15 U.S.C. § 1692f, by using unfair and unconscionable means
22     in connection with the collection of an alleged balance.
23                                FCRA FACTUAL ALLEGATIONS
24 30.      As stated above, on August 19, 2020, the Bankruptcy Court granted a discharge
25          of all of Plaintiffs relevant debts.
26 31. On or about January 4, 2021, Plaintiff checked Plaintiffs Experian credit report
27     and was surprised to see that Experian was reporting a balance of $935, allegedly
28     owed to MFCU. Experian also reported the account as "Account charged off,"

     ·complaint for Damages
                          NOTICE OF JOINT REMOVAL - EXHIBIT B - PAGE 012
Case 3:21-cv-00825-L-MSB Document 1-3 Filed 04/28/21 PageID.15 Page 7 of 13




 1          "$935 written off," and "$935 past due as of Dec 2020." In addition, Experia was
 2          reporting a balance of $289, allegedly owed to Collection Bureau of America.
 3          Experian also reported the account as "Collection account. $289 past due as of
 4          Dec 2020". In both scenarius, Experian should have reported a "$0 balance" and
 5          reported the account as discharged in bankruptcy.
 6   32.    Experian shows the account as still due and owing and able to be enforced and
 7          collected.
 8   33.    Additionally, Experian's conduct was a violation of the injunction in White, et
 9          al. v. Experian Info. Solutions, Inc., Case No. CV 05-1070, which mandates
10          Experian to update the reports on its own after an account is discharged in
11          bankruptcy.
12   34.    Experian has no reasonable means of monitoring or updating accounts once they
13          are discharged in bankruptcy. Experian has been reporting derogatory and
14          inaccurate information relating to Plaintiff and her credit history to third parties.
15   35.    Experian is a professional credit reporting agency and its entire business revolves
16          around information and credit reporting. It is well-versed in bankruptcy and the
17          resulting discharge of debt that obligates it to report "$0 Balance".
18   36.    Experian has access to information on bankruptcy filing dates, court locations,
19          case numbers and discharge dates.
20   37.    Experian could obtain information related to each and every discharge issued by
21          a U.S. Bankruptcy court in a bankruptcy proceeding through Lexis and/or
22          PACER, an online court reporting service available to everyone.
23   38.    PACER includes information regarding whether a debt has been discharged or
24          remains due. Therefore, if Experian were to use services of which it is aware and
25          has access, Experian could achieve a near perfect accuracy in the reporting of
26          pre-bankruptcy debts.
27   39.    Plaintiffs discharge information was readily available to Experian. But Experian
28          does not have the proper procedures in place to utilize that information to ensure

                                                   6
     Complaint for Damages
                         NOTICE OF JOINT REMOVAL - EXHIBIT B - PAGE 013
Case 3:21-cv-00825-L-MSB Document 1-3 Filed 04/28/21 PageID.16 Page 8 of 13




 1          maximum possible accuracy, resulting m reporting errors, which 1s what
 2          happened to Plaintiff.
 3   40.    Lenders, and potential lenders, have accessed Plaintiffs reports while Experian's
 4          false information still existed on the credit reports, thereby misrepresenting
 5          Plaintiffs credit worthiness.
 6   41.    The inaccurate information negatively reflects upon Plaintiff, her credit history,
 7          financial responsibility, and credit worthiness.
 8   42.    Experian has denied Plaintiff a fresh start as provided by Title 11 of the U.S.
 9          code.
10                                   FIRST CAUSE OF ACTION

11                  CALIFORNIA CONSUMER CREDIT REPORTING AGENCIES ACT
12                               CAL. CIV. CODE §§ 1785 ET SEQ.

13   43.    Plaintiff realleges and incorporates the above paragraphs as though fully set forth
14          herein.
15   44.    As a furnisher of information, MFCU is required to comply with Cal. Civ. Code
16          § 1785.25.
17   45.    MFCU willfully furnished information to at least one credit reporting agency
18          where MFCU knew or should have known the information was inaccurate in
19          violation of Cal. Civ. Code § 1785.25(a).
20   46.    Based on these violations of Civil Code § 1785.25, Plaintiff is entitled to the
21          remedies afforded by Civil Code § 1785.31 including statutory damages of
22          $5,000 from MFCU for each month of inaccurate furnishing, for each agency,
23          actual damages, attorney fees, costs, and injunctive relief.
24                                   SECOND CAUSE OF ACTION

25                     ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT

26                               CAL. CIV. CODE§§     1788-1788.32
27   47.    Plaintiff incorporates by reference the above paragraphs of this complaint.
28   Ill


     Complaint for Damages
                         NOTICE OF JOINT REMOVAL - EXHIBIT B - PAGE 014
Case 3:21-cv-00825-L-MSB Document 1-3 Filed 04/28/21 PageID.17 Page 9 of 13




 1   48.    The RFDCPA, Cal. Civ. Code § 1788 et seq, prohibits unfair and deceptive acts
 2          and practices in the collection of consumer debts.
 3   49.    MFCU attempted to collect the debt and, as such, engaged in "debt collection" as
 4          defined by Cal. Civ. Code § 1788.2(b).
 5   50.    MFCU, in the regular course of business, engages in debt collection and is a "debt
 6          collector" as defined by Cal. Civ. Code § 1788.2(c).
 7   51.    Respondent used unfair or unconscionable means to collect or attempt to collect
 8          a debt in violation of 15 U.S.C. § 1692f which violates Cal. Civ. Code § 1788.17.
 9   52.    Respondent did not comply with 15 U.S.C. § § 1692b to 1692j as required by Cal.
10          Civ. Code § 1788.17.
11   53.    MFCU willfully and knowingly violated the RFDCPA. As a "debt collector"
12          under the RFDCPA MFCU is fully aware of California's debt collection laws,
13          including the RFDCPA and FDCPA as incorporated therein.
14   54.    A willful violation occurs where the violator intends to do the act which makes
15          up the violation. In the case of People v. Bell, 45 Cal. App. 4th 1030, the court
16          found that the Penal Code definitions of "knowingly" and "willfully" were
17          persuasive in determining the intent of Civil Code Sections. The court defined
18          willfully and knowingly as requiring "only that the illegal act or omission occur
19          'intentionally,' without regard for the motive or ignorance of the act's prohibited
20          character."
21   55.    Plaintiff is entitled to damages as a result of MFCU's willful violations.
22   56.    Plaintiff is also entitled to an award of attorney fees, costs, interest and any other
23          relief the Court deems just and proper.
24   57.    The foregoing act and/or omission constitutes a violation of the Rosenthal Act,
25         including but not limited to each and every one of the above-cited provisions of
26          the Rosenthal Act, Cal. Civ. Code § 1788-1788.32.
27   58.    As a result of the violation of the Rosenthal Act, Plaintiff is entitled to any actual
28          damages pursuant to Cal. Civ. Code § 1788.30(a); statutory damages for a

                                                   8
     Complaint for Damages
                         NOTICE OF JOINT REMOVAL - EXHIBIT B - PAGE 015
Case 3:21-cv-00825-L-MSB Document 1-3 Filed 04/28/21 PageID.18 Page 10 of 13




 1          knowing or willful violation in the amount up to $1,000 pursuant to Cal. Civ.
 2          Code § 1788.30(b); and reasonable attorney's fees and costs·pursuant to Cal. Civ.
 3          Code § 1788.30(c) from MFCU.
 4                                  THIRD CAUSE OF ACTION
 5                           FAIR CREDIT REPORTING ACT (FCRA)
 6                                   15 U.S.C. § 1681 ET SEQ.
 7   59.    Plaintiffrealleges and incorporates the above paragraphs as though fully set forth
 8          herein.
 9   60.    Experian regularly engaged in whole or in part in the practice of assembling or
10          evaluating consumer credit information to furnish consumer reports to third
11          parties, as defined in 15 U.S.C. § 1681a(d).
12   61.    As a credit reporting agency, Experian is required to comply with 15 U.S.C. §
13          1681 et seq.
14   62.    In preparing Credit Reports, Experian failed to use reasonable procedures to, as
15          required by law, "assure maximum possible accuracy" of information relating to
16          the discharged debts of Plaintiff, in violation of 15 U.S.C. § 1681e(b).
17   63.    As a result of Experian's failure to use reasonable procedures in accordance with
18          the requriements of 15 U.S.C. §1681e(b), Experian erroneously reported as due
19          and owing discharged debts of Plaintiff.
20   64.    The above-mentioned credit reports were written, oral, or other communication
21          of any information by a consumer reporting agency bearing on a consumer's
22          credit worthiness, credit standing, credit capacity, character, general reputation,
23          personal characteristics, or mode of living used or expected to be useq or
24          collected in whole or in part to serve as a factor in establishing the consumer's
25          eligibility for credit or insurance to be used primarily for personal, family, or
26          household purposes; employment purposes; or any other purpose authorized
27          under 15 U.S.C. § 1681(b).
28   ///


     Complaint for Damages
                         NOTICE OF JOINT REMOVAL - EXHIBIT B - PAGE 016
Case 3:21-cv-00825-L-MSB Document 1-3 Filed 04/28/21 PageID.19 Page 11 of 13




 1   65.    Under 15 U.S.C. §1681n and 15 U.S.C. §16810, Experian is liable to Plaintiff for
 2         willfully and negligently violating the requirements imposed on Experian under
 3          15 U.S.C. §1681e(b) to implement reasonable procedures to assure maximum
 4          possible accuracy to prevent such reporting of inaccurate information in
 5          Plaintiffs reports.
 6   66.    Experian's conduct was a direct and proximate cause, and a substantial factor, in
 7          bringing about the serious injuries, actual damages, and harm to Plaintiff.
 8                                  FOURTH CAUSE OF ACTION

 9                                          NEGLIGENCE
10   67.    Plaintiff realleges and incorporates the above paragraphs as though fully set forth
11          herein.
12   68.    MFCU owed a duty of care to Plaintiff to furnish correct information to credit
13          reporting agencies.
14   69.    MFCU's conduct proximately caused injuries to Plaintiff.
15   70.    Due to MFCU's conduct as set forth herein, Plaintiff is entitled to actual damages
16          in an amount to be established at trial.
17   71.    Plaintiff believes and alleges that MFCU's conduct of furnishing incorrect
18          information constitutes oppressive, malicious, despicable, gross and wantonly
19          negligent behavior, which demonstrates MFCU's conscious disregard for the
20          rights of Plaintiff. As such, Plaintiff is entitled to recover punitive damages from
21          MFCU in an amount according to proof.
22                                     PRAYER FOR RELIEF
23                           CONSUMER CREDIT REPORTING AGENCIES ACT
24                                   CAL. CIV. CODE§    1785.25
25   72.    Actual damages pursuant to Cal. Civ. Code § 1785.3l(a)(l) and 1785.3l(a)(2)(A);
26   73.    Statutory damages of $5,000 per violation, per account, per month of reporting,
27          per agency pursuant to Cal. Civ. Code § 1785.3 l (a)(2)(B);
28   Ill

     Complaint for Damages
                        NOTICE OF JOINT REMOVAL - EXHIBIT B - PAGE 017
Case 3:21-cv-00825-L-MSB Document 1-3 Filed 04/28/21 PageID.20 Page 12 of 13




 1   74.    Injunctive relief to command MFCU to correct Plaintiffs credit reports and
 2          prohibit them from engaging in future violations of Cal. Civ. Code § 1785.25,
 3          pursuant to Cal. Civ. Code § 1785.3l(b);
 4                     ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
 5                               CAL. CIV. CODE     §§ 1788-1788.32
 6   75.    An award ofany actual damages pursuant to California Civil Code § 1788.30(a);
 7   76.    Statutory damages of $1,000 for violation of Cal. Civ. Code § 1788, et seq
 8          pursuant to Cal. Civ. Code § 1788.30(b);
 9   77.    Cumulative statutory damages of$1,000 for violations of15 U.S.C. § 1692 et seq
10          pursuant to 15 U.S.C. § 1692k(a)(2) via Cal. Civ. Code § 1788.17 that reads;
11                  "Notwithstanding any other provision of this title, every debt
12
                    collector collecting or attempting to collect a consumer debt shall
                    comply with the provisions of Sections 1692b to 1692j,
13                  inclusive, of, and shall be subject to the remedies in Section
14                  1692k of, Title 15 ofthe United States Code."

15          And Cal. Civ. Code § 1788.32 that reads;
16                  "The remedies provided herein are intended to be cumulative and
17                  are in addition to any other procedures, rights, or remedies under
                    any other provision oflaw."
18
19   78.    Attorney fees and costs pursuant to Cal. Civ. Code § 1788.30(c).
20                            FAIR CREDIT REPORTING ACT (FCRA)
21                                    15 U.S.C. § 1681 ET SEQ.
22          Wherefore, Plaintiff respectfully request the Court grant Plaintiff the following
23   reliefagainst Experian:
24   79.    Actual damages pursuant to 15 U.S.C. § 1681o(a)(l);
25   80.    Statutory damages of $1,000 per month of reporting pursuant to 15 U.S.C. §
26         . 168ln(a)(l);
27   81.    Such punitive damages as the court may allow pursuant to 15 U.S.C. §
28          1681n(a)(2);

                                                  11
     Complaint for Damages
                         NOTICE OF JOINT REMOVAL - EXHIBIT B - PAGE 018
Case 3:21-cv-00825-L-MSB Document 1-3 Filed 04/28/21 PageID.21 Page 13 of 13




 1   82.    Injunctive relief to prohibit Experian from engaging in future violations;
 2   83.    Attorney fees and costs to maintain the instant action, pursuant to 15 U.S.C. § §
 3          1681n(a)(3) and 1681o(a)(2);
 4   84.    Any other relief the Court may deem just and proper including interest.
 5                                         NEGLIGENCE
 6   85.    Plaintiff is entitled to actual and punitive damages in an amount to be established
 7          at trial.
 8                                        TRIAL BY JURY
 9          Pursuant to the seventh amendment to the Constitution of the United States of
10   America, Plaintiff is entitled to, and demand, a trial by jury on all counts so triable.
11
12   Date: March 26, 2021                    SWIGART LAW GROUP, APC
13

14                                           By: s/ Joshua Swigart
15                                           Joshua B. Swigart, Esq.
                                             Josh@SwigartLawGroup.com
16                                           Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28

                                                  12
     Complaint for Damages
                         NOTICE OF JOINT REMOVAL - EXHIBIT B - PAGE 019
